Citation Nr: 0313770	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  94-43 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for esophagitis.

4.  Entitlement to service connection for a bilateral foot 
disorder other than degenerative arthritis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 until his 
retirement from service in November 1992.  
 
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In November 1999, the Board 
denied an increased rating for the veteran's sinusitis and 
remanded the claims of service connection for a low back 
disorder, right shoulder disorder, esophagitis, and various 
foot disorders to the RO for further development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Service medical records show in-service treatment for a 
low back condition, a right shoulder condition, a 
gastrointestinal condition, and bilateral feet conditions.

3.  In October 2000, after examining the veteran and 
reviewing information in the claims folder, a VA physician 
stated that inasmuch as low back, right shoulder, 
gastrointestinal, and bilateral foot conditions were not 
present at the time of the veteran's separation from active 
duty, these present conditions can be disassociated from the 
in-service complaints and findings.

4.  In May 2002, the RO made arrangements for the veteran to 
be scheduled for additional examinations to obtain opinions 
as to the etiology and date of onset of chronic lumbosacral 
strain, chronic right shoulder sprain, bilateral strained 
foot with hammertoe deformities and left calcaneal spur, and 
gastroesophageal reflux disease; the veteran failed to report 
for examinations scheduled for June and July 2002.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  A chronic right shoulder disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

3.  A chronic gastrointestinal disorder, to include 
esophagitis, was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

4.  A chronic foot disorder, other than degenerative 
arthritis of the feet, was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002); McQueen v. Principi, 14 Vet. App. 300 (2001) 
(per curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefits at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained pertinent VA 
medical records identified by the veteran.  The veteran was 
asked by letters dated in January and May 2000 to provide the 
name and addresses of all health care providers that had 
treated him for his claimed service-connected disabilities 
since his discharge from active duty.  However, the veteran 
had not identified the existence of any additional pertinent 
medical records that have not been obtained and which are not 
presently associated with claims folder.  Accordingly, the 
Board finds that the RO has made reasonable attempts to 
obtain medical records referenced by the veteran, and that 
VA's duty to assist the claimant in obtaining pertinent 
medical records is satisfied.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (2002).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the veteran whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the RO notified the veteran by 
letter dated in January 2003 of what evidence was necessary 
to establish entitlement to the benefits sought, what 
information was still needed from the veteran and what he 
could do to help with claim, what evidence VA would obtain, 
and what VA had done to assist him with his claim.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The 
veteran has been afforded several VA examinations for 
compensation and pension purposes.  Pursuant to the prior 
Board Remand, the veteran was afforded VA examinations in 
September and October 2000.  The RO determined that further 
examination was warranted and ordered addition examination of 
the veteran.  The veteran was notified by letter dated in 
February 2002 that additional examination was being 
scheduled.  In this letter, the veteran was informed of 
38 C.F.R. § 3.655 pertaining to failure to report for VA 
examinations.  

In pertinent part, 38 C.F.R. § 3.655(b) provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, the 
evidence shows that the veteran failed to report for 
examinations scheduled for June and July 2002.  By letter 
dated in January 2003 as well as in a February 2003 
Supplemental Statement of the Case, the veteran was notified 
that he had failed to report for the scheduled examination.  
In the January 2003 letter, the veteran was asked to provide 
information on the reason why he did not report for his VA 
examination and if he was now willing to report for further 
examination.  The evidence shows that the veteran did not 
respond to this request.  The duty to assist is a two-way 
street.  If an appellant wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As the veteran failed to report for his scheduled 
examinations or respond to VA's request for information 
concerning his failure to report, the Board finds that the 
duty to assist the claimant in providing medical examination 
is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
(2002).

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Evidentiary Background:  The veteran's July 1970 Report of 
Medical Examination for enlistment is negative for any 
pertinent complaints or findings.  Similarly, subsequent 
periodic examinations in August 1974, April 1978, September 
1983, May 1986, and May 1991 were negative for any pertinent 
pathology.

With regard to the veteran's foot problems, the service 
medical records reflect that the veteran was seen in February 
1972 for complaints of right foot pain and swelling as a 
result of falling while on a skiing trip.  The impression on 
examination the following day was contused right ankle.  A 
September 1983 report of Emergency Care and Treatment 
reflects a diagnosis of right foot cellulitis.  In June 1990, 
the veteran sought treatment for a two to three month history 
of a growth on the sole of his left foot.  The assessment was 
left foot tendonitis.  He was treated for a mass in the arch 
of his left foot in December 1990 and February 1991.  A 
February 1991 letter from J. G. Clough, D.P.M., at the 
Montana Podiatric Medical Associates reflects that the 
veteran was referred for evaluation and treatment of the 
painful lump on the bottom of his left foot.  The veteran 
further complained of foot and leg cramps on both sides as 
well as some warts on the bottom of his left foot.  The 
examiner noted that the veteran had quite a remarkable 
pronation condition on both feet which contributed to the 
symptoms in his feet and legs.  Orthotic inlays were 
recommended to reduce the spasms and cramps in the veteran's 
feet and legs.  In February 1992, the veteran sought 
treatment for the left foot nodule which had returned with 
increased pain.  In March 1992, the veteran's left foot 
nodule was diagnosed as probable plantar fibromatosis.  This 
assessment was continued upon examination in August 1992.  In 
October 1992, the assessments were left foot verruca 
plantaris and ganglion cyst. 

With regard to the veteran's esophageal problems, the service 
medical records show that he was seen in January 1978 for 
vomiting, nausea, slight diarrhea, and mild epigastric pain.  
A February 1980 treatment report notes that the veteran 
complained of waking up with very sharp mid sternal chest 
pain which radiated up to his throat and slight shortness of 
breath.  The assessment was questionable esophagitis or 
gastrointestinal etiology.  Upon follow-up examination two 
days later, the veteran reported much relief from antacids.  
The assessment was rule out peptic ulcer disease, esophageal 
reflux, and hiatal hernia.  An upper gastrointestinal series 
performed in March 1980 was noted to be within normal limits.  
It was also noted that the veteran was asymptomatic.  The 
assessment was probable esophagitis.  
 
With regard to the veteran's low back problems, the service 
medical records show that, in June 1983, the veteran sought 
treatment for a three week history of lower back pain.  It 
was noted that the lower back pain had occurred while sliding 
into base when playing softball.  He reported that he had 
experienced increased spasms along the entire right side of 
the body but that this symptom had since resolved.  The 
assessment was contused sacroiliac joint.  In November 1987, 
the veteran sought treatment for acute low back pain which 
radiated down the left leg to the ankle.  The assessment was 
lumbosacral strain.  
 
With regard to the veteran's right shoulder problems, the 
service medical records show that, in May 1988, the veteran 
complained of experiencing pain and grinding in the right 
shoulder when reaching across the chest during the previous 
seven days.  There was no known trauma or injury.  The 
assessment was right shoulder bursitis and he was referred to 
physical therapy.  A May 1988 Radiologic Consultation Report 
notes no fracture or subluxation.  Physical therapy records 
reflect that the veteran continued to experience discomfort 
after three treatment sessions and failed to return for 
further treatment thereafter.  
 
VA outpatient treatment records reflect that, in January 
1993, the veteran sought treatment for several problems, 
including a ganglion cyst of the left foot and plantar warts, 
pressure behind his eyes, and bursitis in the neck area, low 
back and elbows.  Physical examination demonstrated left foot 
neuroma at the instep and extensive plantar warts.  In 
February 1993, the veteran sought treatment at the podiatry 
clinic for a painful lump, which had been present for 
approximately two years.  It was noted that the lump had 
resolved with injection therapy upon prior treatment; 
however, it had returned and was larger than before.  The 
assessment was plantar fibroma and verruca plantaris.  
 
An April 1993 report of VA hospitalization reflects that the 
veteran underwent removal of warts from his left foot and big 
toe.  
 
Upon VA examination in July 1993, the examiner noted that the 
veteran reported a seven-year history of generalized joint 
pain and bursitis, tendonitis, and sprains of multiple joints 
including his right shoulder.  It was reported that the 
veteran's esophageal problems had cleared.  Musculoskeletal 
examination revealed tenderness of the inter-scapular area on 
the right and a tender nodule overlying the veteran's right 
sacrum.  All joints had full range of motion and no swelling.  
The veteran had a one-quarter by one half-inch tender nodule 
on the sole of his left foot.  X-rays of the right shoulder 
were essentially within normal limits.  X-rays of the feet 
showed hammertoes, calcaneal spurs, and some hypertrophic 
change along the lateral side of the first 
metatarsophalangeal joints, bilaterally.  The impression 
included fibromyalgia syndrome with tender nodules, left 
foot, and overlying the right sacrum.  
 
In a letter dated in December 1993, J. G. Clough, D.P.M., 
stated that he had examined the veteran in 1991 for several 
problems with his feet.  There had been a mass on the plantar 
aspect of his foot which seemed to be consistent with a 
fibroma or ganglion cyst, a verracae on the bottom of his 
foot, and pronated feet which were causing significant 
postural complaints.  Dr. Clough commented that the veteran 
probably had a problem somewhere in his lower extremities 
which he was compensating for and which was causing his 
pronated foot condition.  Dr. Clough further commented that 
the veteran's foot pain was probably due to the fact that the 
veteran wore military boots for a number of years without 
proper support.  
 
During his June 1994 hearing at the RO, the veteran testified 
that his low back disorder first developed in service as a 
result of repeatedly lifting and moving property around.  He 
reported that he had joint problems, including problems with 
his right shoulder.  He stated that his esophageal problems 
developed during service, in conjunction with his sinus 
problems and headaches, and that these problems continued to 
the present.  The veteran testified that he used to jog up to 
five miles per day during the early part of his military 
service and eventually developed muscle spasms in his legs 
which occasionally traveled up to his lower back.  He stated 
that he wore arch supports which helped a little bit.  The 
veteran claimed that he had a combination of problems with 
his feet, including spurs, cysts, flat feet, and muscle 
spasms.  
 
VA outpatient treatment records include a September 1994 
notation that the veteran had chronic knee and shoulder pain 
for which he took Motrin.  Upon VA examination in November 
1996, the veteran reported that his low back pain was the 
result of heavy lifting during service.  He stated that the 
pain stayed in the low back area and radiated down to his 
sacroiliac joints.  The veteran also reported experiencing on 
and off right shoulder problems as a result of a lifting 
injury in 1987.  The veteran reported that he had good arches 
upon enlistment but developed flat feet during service 
because of the long runs he used to do.  The examiner 
commented that the veteran probably just had a strained foot 
and feels better with arch supports.  Objective findings 
showed that, when he stood, the veteran had good arches in 
both feet; however, the left longitudinal arch was slightly 
lower and had a little medial bulging compared to the right 
one.  It appeared that he had a little left lumbar scoliosis.  
It was noted that, when lying prone, the veteran was somewhat 
tender to pressure all over the lumbar spine and around both 
sacroiliac joints.  Objective findings included some 
tenderness posteriorly and around the bicipital groove and 
weakness of abduction against resistance compared to the left 
shoulder, which was manifested by pain in the anterior and 
posterior region.  The veteran also had weakness of flexion 
to the right forearm against resistance and tenderness along 
the bicipital groove.  The examiner noted that, as the 
veteran was left handed, his right arm was the minor 
extremity.  X-rays of the low back revealed osteophyte 
formation at the L3-4 levels and minimal loss of the normal 
lordosis with some straightening noted.  Radiologic 
examination of the right shoulder revealed no abnormality.  
X-rays of the feet revealed minimal osteophyte formation at 
the distal aspect of the medial malleolus and some calcaneal 
spur formation.  The impressions included chronic lumbosacral 
strain, rule out rheumatoid arthritis; chronic right shoulder 
sprain with bicipital tendonitis, weakness and limitation of 
abduction and forward flexion, and the inability to get the 
arm fully overhead; and bilateral strained foot, left worse 
than right, with minimal hammertoe deformities and left 
calcaneal spur by history.  
 
A November 1996 report of VA esophagus examination notes that 
the veteran stated that he was first diagnosed with 
esophagitis in the late 1970's.  The veteran reported 
experiencing 6-10 attacks of heartburn per month and 
indicated that the symptoms were controlled by antacids.  He 
denied associated nausea, vomiting, or bowel or bladder 
problems.  Objective findings included no evidence of 
esophageal motility problems.  An esophagogastroduodenoscopy 
(EGD) was not performed.  The diagnosis was gastroesophageal 
reflux disease (GERD). 

The veteran was afforded a VA gastrointestinal examination in 
September 2000.  The examiner noted that the veteran had a 
questionable diagnosis of esophagitis in 1980.  However, no 
EGD was performed at that time.  The veteran did not have 
dysphagia.  He reported 5-6 episodes of chest pain during the 
year.  The symptoms resolved with Maalox.  Occasional reflex 
was noted; however, the veteran denied hematemesis, melena, 
nausea, and vomiting.  The veteran's general state of health 
was good and he had gained 10 pounds.  The examiner diagnosed 
GERD with associated chest pain.   

Pursuant to the prior Board Remand, the veteran was afforded 
a VA orthopedic examination in October 2000.  The veteran 
worked full-time as a logistics supervisor.  The examiner 
noted that the veteran was unable to give any answer when 
asked how much, if any, lower back pain he had at the time of 
separation from active duty.  He reported no injuries to his 
lower back since separation from active duty.  He reported 
that his low back hurt about 3 or 4 days a week.  He took 
anti-inflammatory medication for his right shoulder which 
also helped his lower back.  He reported that he had a 
lifting strain of the right shoulder in service and that he 
had some symptoms at the time of his discharge from active 
duty.  However, the veteran was unable to tell the examiner 
how much discomfort he had or how often he had the 
discomfort.  At the time of the examination, the right 
shoulder hurt daily and motion was limited.  He reported 
weakness and fatigability related to pain.  With respect to 
his feet, he complained of cramping in both feet and 
occasional swelling of the left ankle.  He reported weakness 
and fatigability related to pain with a slight limp on the 
left.  The examiner diagnosed low back strain, right shoulder 
strain, minimal bilateral hammertoes, pes planus, a slight 
tissue mass on the plantar aspect of the left foot, and left 
ankle strain.  

Regarding the etiology of the veteran's disabilities, the 
examiner noted that he was not able to date the onset of any 
chronic lumbosacral strain, nor was he able to identify any 
specific etiology.  With respect to the veteran's right 
shoulder disability, the examiner observed that nothing 
appeared to have been noted at the time of the veteran's 
separation from active duty.  It was opined that the 
veteran's current right shoulder condition appeared to have 
occurred after military service; however, the etiology and 
date of onset of the right shoulder disability was uncertain.  
With respect to the veteran's foot disabilities, the examiner 
noted that the veteran's current bilateral foot condition, 
hammertoes, and left calcaneal spur did not appear to have 
been recorded during active service.  Despite the veteran's 
contentions that these conditions existed in service, the 
examiner noted that they appeared to have occurred after 
separation from active duty.  The examiner was unable to 
identify the date of onset.  The etiology was felt to be 
degenerative over time.  The examiner concluded his report 
with the following statements:  

With respect to low-back disorder, right 
shoulder disorder, foot conditions both 
feet including degenerative changes, in 
as much as these conditions do not appear 
to be identified at the time of 
separation from the service, it would 
appear that they can be disassociated 
from the in-service complaints and 
findings.

By a letter dated in February 2002, the RO in Phoenix, 
Arizona, informed the veteran that arrangements were being 
made to schedule him for VA examination and that without the 
examination the RO may have to deny his claim.  It was later 
learned that the veteran had moved from Arizona to Georgia.

In May 2002, the RO in Atlanta, Georgia, made arrangements 
for the veteran to be scheduled for additional examinations 
to obtain opinions as to the etiology and date of onset of 
chronic lumbosacral strain, chronic right shoulder sprain, 
bilateral strained foot with hammertoe deformities and left 
calcaneal spur, and the gastroesophageal reflux disease; the 
veteran failed to report for examinations scheduled for June 
and July 2002.


Legal Criteria:  In general service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be established for a disability resulting from diseases or 
injuries which are present in service or for a disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2002).  

Establishing direct service connection for a disability which 
has not been shown in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Board concludes that medical evidence is needed to lend 
plausible support for the issue presented by this case 
because the issue involves questions of medical fact 
requiring medical knowledge or training for resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Competent medical evidence 
is defined by the regulations as evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).


Low Back Disorder:  While the veteran's service medical 
records show complaints of low back pain during service in 
1983 and 1987, the evidence does not show that his present 
lower back disorder is related to his in-service complaints.  

The veteran's post service medical history includes 
complaints of lower back pain variously diagnosed as 
fibromyalgia and lumbosacral strain.  Despite assertions that 
his present low back condition is related to his in-service 
manifestations, the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
link between his present low back condition and his active 
military service.  On the contrary, the VA physician that 
examined the veteran in October 2000 and reviewed the claims 
folder concluded that the veteran's low back condition could 
be disassociated from his in-service low back complaints.  In 
the absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of any current low back 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Based on the foregoing, the Board finds that the opinion of 
the VA physician that concluded that the veteran's present 
low back condition is not related to his in-service 
complaints is more probative than the veteran's assertions 
that his present condition was initially manifested during 
active duty.  Accordingly, as the evidence shows that the 
veteran's present back disability was not incurred in or 
aggravated by active service, the criteria for service 
connection for a present low back condition are not met.  
Therefore, the veteran's claim is denied.  38 U.S.C.A. 
§§ 1110, 1111, 5107; 38 C.F.R. § 3.303, 3.304.


Right Shoulder:  While the veteran's service medical records 
show treatment for right shoulder bursitis, the evidence does 
not show that his present right shoulder disorder is related 
to his in-service complaints of right shoulder pain or the 
diagnosis of bursitis.

The veteran's post service history is significant for 
tenderness of the right inter-scapular and shoulder area with 
normal x-ray studies during VA examinations in July 1993 and 
September 1994.  A diagnosis of right shoulder sprain with 
bicipital tendonitis was noted on the September 1994 
examination report.  

Despite the veteran's assertion that his present right 
shoulder condition is related to his in-service 
manifestations, he has presented no clinical evidence or 
medical opinion that would establish a link between his 
present right shoulder condition and his active military 
service.  On the contrary, the VA physician that examined the 
veteran in October 2000 and reviewed the veteran's medical 
records concluded that the veteran's right shoulder condition 
could be disassociated from his in-service complaints.  In 
fact, the examiner opined that the veteran's present right 
shoulder condition appeared to have occurred after military 
service.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any current 
right shoulder disability to be of no probative value.  See 
Moray; see also Espiritu.

Based on the foregoing, the Board finds that the opinion of 
the VA physician that concluded that the veteran's present 
right shoulder condition is not related to his in-service 
complaints is more probative than the veteran's assertions 
that his present condition was initially manifested during 
active duty.  Accordingly, as the evidence shows that the 
veteran's present right shoulder disability was not incurred 
in or aggravated by active service, the criteria for service 
connection for a present right shoulder condition are not 
met.  Therefore, the veteran's claim is denied.  38 U.S.C.A. 
§§ 1110, 1111, 5107; 38 C.F.R. § 3.303, 3.304.


Esophagitis:  To reiterate, the veteran's service medical 
records show in-service complaints of vomiting, nausea, 
slight diarrhea, mild epigastric pain, mid sternal chest 
pain, and slight shortness of breath.  A questionable 
diagnosis of esophagitis or gastrointestinal etiology was 
rendered in February 1980 with a follow-up March 1980 UGI 
within normal limits.  An assessment of probable esophagitis 
was given.  

Following active service, the veteran was diagnosed with 
gastroesophageal reflux disease during a November 1996 VA 
examination.  However, the examiner noted no objective 
findings of esophageal motility problems.  Similarly, 
gastroesophageal reflux disease with associated chest pain 
was noted in 2000.  

Despite the veteran's assertion that his present 
gastrointestinal condition is related to his in-service 
manifestations, he has presented no clinical evidence or 
medical opinion that would establish a link between his 
present GERD and his active military service.  In this 
regard, the Board notes that VA gastrointestinal examinations 
were scheduled for June and July 2002 to, in part, obtain an 
opinion from a VA physician.  However, as noted previously, 
the veteran failed to report for the scheduled examinations.  
Accordingly, the Board must adjudicate his claim based on the 
evidence of record.  In the absence of evidence indicating 
that the veteran has the medical knowledge or training 
requisite for the rendering of clinical opinions, the 
veteran's contentions with regard to the etiology of any 
current gastrointestinal disorder to include esophagitis, to 
be of no probative value.  See Moray; see also Espiritu.

Based on the foregoing, the Board finds that there is no 
competent evidence of record to link the veteran's present 
gastrointestinal disorder to the pertinent in-service 
complaints and findings.  Accordingly, the criteria for 
service connection for a present gastrointestinal disorder, 
to include esophagitis, are not met.  Therefore, the 
veteran's claim is denied.  38 U.S.C.A. §§ 1110, 1111, 5107; 
38 C.F.R. § 3.303, 3.304.

Foot Disorders:  The veteran claims that he has various foot 
disorders that were incurred during his active military 
service.  During the course of the appeal, the RO issued a 
September 1994 rating action that awarded service connection 
for bilateral degenerative arthritis of the feet.  
Accordingly, the issue remaining on appeal is entitlement to 
service connection for a bilateral foot condition, other than 
arthritis.  After a review of the evidence, the Board finds 
that the veteran's conditions are not supported by the 
evidence.  Accordingly his claim fails.

The service medical records show numerous complaints related 
to the veteran's feet.  These include foot pain, a contused 
right ankle, right foot cellulitis, left foot tendonitis, a 
left foot nodule diagnosed as probable plantar fibromatosis, 
left foot verruca plantaris, and ganglion cyst.

The veteran's post service medical history is significant for 
treatment for a ganglion cyst of the left foot and plantar 
warts in January 1993 and removal or warts from his left foot 
and big toe in April 1993.  X-rays taken in conjunction with 
the July 1993 VA examination show findings of hammertoes, 
calcaneal spurs, and some hypertrophic change along the 
lateral side of the first metatarsophalangeal joints, 
bilaterally.  Similarly, on his recent VA examination in 
October 2000, the veteran was noted to currently have a 
bilateral foot condition including hammertoes and a left 
calcaneal spur.  

Despite the veteran's assertion that he has a present 
bilateral foot condition, other than arthritis, that began 
during his active military service, he has presented no 
clinical evidence or medical opinion that would establish a 
link between any present foot condition other than arthritis 
and his active military service.  While Dr. Clough noted that 
the veteran's foot pain was related to his wearing boots 
during active service, this pain was felt to be related to 
the veteran's pronated foot conditions.  However, it is 
unclear if this foot pronation is due to the veteran's 
service-connected degenerative arthritis of the feet or 
another foot disability.  In contrast to Dr. Clough's 
opinion, the VA physician that examined the veteran in 
October 2000 opined that the veteran's present feet 
disabilities, other than arthritis, appeared to have occurred 
after separation from active duty and the examiner concluded 
that the veteran's present foot conditions could be 
dissociated from the in-service complaints and findings. 

Because of the ambiguities in the medical evidence, the 
veteran was scheduled for further VA examination.  However, 
as noted previously, the veteran failed to report for the 
scheduled examinations.  Accordingly, the Board must 
adjudicate his claim based on the evidence of record.  

While Dr. Clough had treated the veteran during his active 
service, the evidence does not show he reviewed the veteran's 
claims folder.  However, the VA examiner who conducted the 
October 2000 VA examination had access to the veteran's 
medical records, including various records from Dr. Clough, 
and the veteran's claims folder in conjunction with the 
examination.  Accordingly, the Board places greater weight on 
the opinion of the VA examiner in October 2000.  

Based on the foregoing, the Board finds that the evidence 
does not show that a present foot disability, other than 
arthritis, was incurred in or aggravated by active service.  
Accordingly, the criteria for service connection for a 
present bilateral foot disorder, other than degenerative 
arthritis, are not met.  Therefore, the veteran's claim is 
denied.  38 U.S.C.A. §§ 1110, 1111, 5107; 38 C.F.R. § 3.303, 
3.304.


ORDER

Service connection for a low back disorder is denied. 

Service connection for a right shoulder disorder is denied.

Service connection for esophagitis is denied.

Service connection for a foot disorder, other than 
degenerative arthritis of the feet, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

